Citation Nr: 1515007	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  05-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an additional apportionment of the Veteran's compensation benefits on behalf of his former spouse, and the Veteran's children with that former spouse.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The Veteran had active service from August 1988 to November 1988, and from February 1989 to January 1992.  The appellant is the former spouse of the Veteran and the mother of the Veteran's children, and is unrepresented.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 special apportionment decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which granted an apportionment of the Veteran's compensation benefits in favor of the estranged spouse and children with that spouse.  The appellant filed a notice of disagreement with the amount of the apportionment and the current appeal ensued.

The Board remanded this matter in April 2008 for procedural considerations, and the Board finds that the actions requested in the Board's remand were completed to the extent possible.

The record shows that an additional claimant, B.P., had two children with the Veteran, and also pursued and received an apportionment of the Veteran's benefits.  However, as that claimant never submitted a notice of disagreement with the special apportionment decision that granted her apportionment, the Board finds that the adequacy of her apportionment is not a subject for current appellate review.


FINDINGS OF FACT

1.  After appellant disagreed with the original apportionment on behalf of her five children in the amount of $150, and the Veteran responded with an April 2005 statement that any increased apportionment would cause him financial hardship without accompanying financial statements or other information, a December 2005 special apportionment decision increased her apportionment benefits to $237, effective May 1, 2003; $239, effective December 1, 2003; $247, effective December 1, 2004; $256, effective December 1, 2005; $222, effective January 14, 2010; $188, effective December 4, 2011; $154, effective March 1, 2014; $116, effective October 2, 2015; and $67, effective September 25, 2017; and that award was based on the Veteran's net VA award at that time of $915 and a finding that the appellant had demonstrated a $600 shortfall in net monthly income with income of $150 per month and expenses of $750 per month and was in receipt of "food stamps."  A monthly payment of $30 was also being apportioned to B.P., who had two children with the Veteran.  It was also noted that the Veteran had not provided documentation to support his allegation that an increased apportionment would pose an undue hardship for him.

2.  Although appellant's income to expense ratio was better for the period prior to November 2004 due to part-time income she received during that period, she still did not have any income after expenses.  It is also noted on a statement dated in June 1998, that the Veteran was responsible at that time for past due support payments to appellant in the amount of $6,720, and there is no indication that any of that arrearage was ever paid.

3.  Since May 2003, the Veteran's VA benefit has fluctuated, based on, among other things, the children he was able to declare as dependents.  The total amount of VA benefits to which the Veteran was entitled during the relevant time period was $900, effective May 1, 2003; $915, effective December 1, 2003; $940, effective December 1, 2004; $976, effective December 1, 2005; approximately $1047, effective January 14, 2010; approximately $1083, effective December 4, 2011; $1038, effective March 1, 2014; $999, effective June 5, 2015; $960, effective October 2, 2015; and $901, effective September 25, 2017.

4.  In July 2008, appellant provided additional evidence in support of her claim for increased apportionment.  That evidence shows wages for years 2003, 2004, 2005, 2006, and 2007 of $4,214, $3,499, $2,723, $7,038, and$13,434, respectively, and monthly expenses of approximately $1700 to 2000, including $670 a month for rent.

5.  In a statement dated in October 2009, the Veteran noted only the expense of rent at the rate of $450.  He asserted that the increased apportionment the appellant received put him in financial hardship as that was his only income, and that he could not survive with another increase.  He further noted that appellant's area of residence had a much lower cost of living than the area where he resided.  The Veteran also disputed that he was the father of some of the children.

6.  Finally, a more recent special apportionment decision in October 2014 concluded that no increase was warranted, finding that income and expenses were incomplete for both the Veteran and the appellant, and that an increase would cause undue hardship on the Veteran.  The Board notes, however, that the RO appears to erroneously computed the appellant's income, thereby giving her a positive monthly net income of $123 per month as opposed to a negative net income of approximately $500 per month.

7.  The evidence shows that financial hardship has existed and continues to exist for the appellant and the Veteran's children who have been in her custody since May 2003 for the purposes of payment of a special apportionment and an apportionment would not cause the Veteran an undue hardship. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits to the appellant on behalf of the Veteran's children in appellant's custody in the amount of 30 percent of the Veteran's VA benefit, since May 2003 have been met, to be reduced to 20 percent of the Veteran's VA benefit effective September 25, 2017.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the statutory and regulatory duties to notify and assist do not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the duties to notify and assist are not applicable to this claim and will not be further discussed.  Nonetheless, the RO has informed the appellant at all stages what was needed for her to prove her claim and offered to assist her.  38 C.F.R. § 3.159(c) (2014).  Moreover, both parties have been provided all of the requisite notices under VA's contested claim procedures. 

If a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2014).

VA regulations provide for two types of apportionments.  A general apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2014).  More specifically, an apportionment may be paid if the Veteran's child is not residing with him and he is not reasonably discharging his responsibility for the child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2014). 

A special apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2014).

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2014).

After appellant filed her disagreement with the original apportionment on behalf of the Veteran's children in the amount of $150, and the Veteran responded with an April 2005 statement that any increased apportionment would cause him financial hardship without accompanying financial statements or other information, a December 2005 special apportionment decision increased her apportionment benefits to $237, effective May 1, 2003, $239, effective December 1, 2003, $247, effective December 1, 2004, $256, effective December 1, 2005, $222, effective January 14, 2010, $188, effective December 4, 2011, $154, effective March 1, 2014, $116, effective October 2, 2015, and $67, effective September 25, 2017.  That award was based on the Veteran's VA award at that time of $915 and a finding that the appellant had demonstrated a -$600 in net monthly income (income of $150 minus expenses of $750) and was in receipt of "food stamps."  A monthly payment of $30 was also being apportioned to B.P., who had two children with the Veteran.  It was also noted that the Veteran had not provided documentation to support his allegation that amount would pose an undue hardship for him.

Although appellant's income to expense ratio was better for the period prior to November 2004 due to part-time income she was receiving during this period, she still did not have any income after expenses.  

It is also noted on a statement dated in June 1998, that the Veteran was responsible at that time for past due support payments to appellant in the amount of $6,720, and there is no indication that any of that arrearage was ever paid and he continued to owe $160 monthly.

Since May 2003, the Veteran's VA benefit has fluctuated based on, among other things, the children he was able to declare as dependents.  The total amount of VA benefits to which the Veteran was entitled during the relevant time period is as follows:  $900, effective May 1, 2003, $915, effective December 1, 2003, $940, effective December 1, 2004, $976, effective December 1, 2005, $1047 (close approximation), effective January 14, 2010, $1083 (close approximation), effective December 4, 2011, $1038, effective March 1, 2014, $999, effective June 5, 2015, $960, effective October 2, 2015, and $901, effective September 25, 2017.

In July 2008, the appellant provided additional evidence in support of her claim for increased apportionment.  That evidence shows wages for years 2003, 2004, 2005, 2006, and 2007 of $4,214, $3,499, $2,723, $7,038, and$13,434, respectively, and monthly expenses of approximately $1,700 to $2000, including $670 a month for rent.

In a statement dated in October 2009, the Veteran notes only the expense of rent at the rate of $450.  He asserts that the increase she received put him in financial hardship as that was his only income, and that he could not survive with another increase.  He further noted that the appellant's area of residence had a much lower cost of living than the area where the Veteran resided.  The Veteran also disputed that he was the father of some of the children.

Finally, a more recent special apportionment decision in October 2014 concluded that no increase was warranted, finding that income and expenses were incomplete for both the Veteran and the appellant, and that an increase would cause undue hardship on the Veteran.  The Board notes, however, that the RO appears to erroneously compute the appellant's income, thereby giving her a positive monthly net income of $123 as opposed to a negative net income of approximately $500.

The Board first notes that it has considered awarding an apportionment in a greater amount of the Veteran's award since May 2003 solely on the basis that the arrearage shown on the notice regarding support payments in June 1998 coupled with the probability of even greater delinquency from that point in time to the present constitutes evidence that the Veteran was not and never has reasonably discharged his responsibility for the support of his children by the appellant.  However, to the extent that there is no evidence that such arrearage continued to exist at the time the appellant filed her initial claim for apportionment of VA benefits to the present, the Board finds that the evidence of record does not currently support a grant of general apportionment.  However, the evidence does support a finding that the Veteran, during the course of the appeal, has not been reasonably discharging his responsibility for the support of his children.

The Board finds that the lack of support payments coupled with the absence of any net income over expenses or, more frequently, expenses in excess of monthly income by at least $500, shows that the appellant and her five children have had to endure significant hardship since May 2003.  Under the provisions for special apportionment, appellant may be entitled to an apportionment where hardship is shown to exist.  38 C.F.R. § 3.451 (2014).  The Board also finds that while some of the evidence used to support this decision is not as complete as the Board would like, given the length of time this matter has been pending on appeal and the fact that the Veteran has not produced any evidence that directly puts into question any of the financial information offered by appellant, or to support his own claims of financial hardship, the evidence currently of record is sufficient to decide the claim.

Once it has been determined that an apportionment is warranted, the rate of apportionment of disability compensation must be determined.  Rates of apportionment are to be determined under the standards set forth in 38 C.F.R. § 3.451.  38 C.F.R. § 3.453 (2014).  That regulation stipulates that ordinarily apportionment of more than 50 percent of the Veteran's benefits is considered to constitute undue hardship on the Veteran, but apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee.  The Board acknowledges the Veteran's contention that an apportionment of any of his benefits would be a hardship on him.  The Board finds that to take a full 50 percent of the Veteran's benefit would pose some level of hardship on him.  However, the Veteran's children residing with the appellant are also suffering hardship.  The Board has examined the financial information and finds that to apportion 30 percent of the Veteran's benefit until September 25, 2017, and 20 percent thereafter, would not result in hardship to the Veteran.  That decision has considered the $30 monthly payment on behalf of the Veteran's other children during the period it was being paid.

Although the Board appreciates the Veteran's contention that the current apportionment has already caused him undue hardship, the Board cannot overlook the fact that over the majority of the relevant time frame on appeal, the appellant has raised his children with little, if any, voluntary support from the Veteran, that the Veteran was significantly in arrears in court ordered support payments the last time information regarding those payments was provided, and the appellant has frequently been shown to have no excess monthly income over expenses to care for the Veteran's children.  

Therefore, in light of all of the foregoing, and despite the unfortunately lengthy period of time the Veteran and appellant have had to wait for the outcome of this appeal, the Board concludes that the evidence of record supports a finding that hardship has existed for the appellant and the Veteran's children residing with her since May 2003 for purposes of the payment of a special apportionment to her on behalf of those children in an amount representing 30 percent of the Veteran's VA benefit as of that date, to be reduced to 20 percent on September 25, 2017.  The Board finds that any greater amount of special apportionment would result in undue hardship to the Veteran.


ORDER

An increased apportionment of the Veteran's VA disability compensation benefits to appellant on behalf of the Veteran's children is granted in an amount representing 30 percent of the Veteran's benefit as of May 2003, and reduced to 20 percent on September 25, 2017.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


